DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 01/26/2022 with traverse of Group I, species I-2 claims 1-3, 5-12 & 20 for further examination. Claims 4 & 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 01/26/2022. Applicant's election with traverse of Group I, claims Group I, species I-2 claims 1-3, 5-12 & 20.
The traversal is on the grounds that the Examiner's assertion that the three Groups of inventions are distinct from one another and can stand alone is inaccurate. The thread treatment device of claim 1 is essential for the claimed system and method of Groups II and III, respectively, (as can also be seen by the fact that these claims are dependent from claim 1) and as such the claimed subject matter of Groups II and III cannot be separated from the claimed machine of Group I. In addition, the requirement for election of species regarding the mixer is inappropriate. Since the claims machine of instant claim 1 is novel and inventive, all possible mixers constitute as part of the 
This is not found persuasive because as already discussed in detail in the 10/04/2021 Office Action, Inventions II and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for patentability because the combination has additional features which may be the be the inventive concept and the subcombination has utility by itself as a  thread treatment machine. Inventions I and III are related as an apparatus and method of use.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the process as claimed can be practiced by two distinct apparatus as recited in claims 1-12 & 13-14. Inventions II and III are related as an apparatus and method of use.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the process as claimed can be practiced by two distinct apparatus as recited in claims 1-12 & 13-14. Further, regardless of the search method, inventions with different limitations will require 
Thus far, applicant has not proved or provided convincing argument that there is no material difference between the three inventions and two species on the record.  Therefore, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 03/22/2021; 11/15/2021 are being considered by the examiner.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
the “treatment-material delivery unit/system” recited in claims 1, 2, 8 & 12; 
the “mechanism for adapting the width of the guiding conduit” recited in claim 6; 

the “vacuum/low-pressure generating system” recited in claim 6;
the “pretreatment unit/system” recited in claim 9; and
the “color identification unit” recited in claim 11,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
As regards to claims 1, 2, 8 & 12, the limitation “treatment-material delivery unit/system” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit/system” coupled with functional language “treatment-material delivery” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “unit/system” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 8 & 12 have been interpreted to cover “comprises an injector and drive means, or a peristaltic pump, pressurizing pump etc., or any other suitable mechanism” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Specification (US 2021/0207318 A1): [0055]). 
As regards to claims 1 & 6, the limitation “thread-tension creating and/or controlling unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “thread-tension creating and/or controlling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “unit” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 & 6 have been interpreted to cover “a roll holder (hidden) of 
As regards to claims 1, 10 & 11, the limitation “communication and control unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “communication and control” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “unit” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 10 & 11 have been interpreted to cover “communication and control unit 200… configured for communication via one or more one or more communication technologies and links such as through wireless communication (e.g. radio frequency (RF) based communication such as WiFi, Bluetooth, etc.) and/or via cable communication links using one or more communication protocols and networks such as the cellular network, the internet, etc.” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Specification (US 2021/0207318 A1): [0050]; [0130]; fig 1). 
As regards to claim 1, the limitation “fixation/drying unit/system” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit/system” coupled with functional language “fixation/drying” without reciting sufficient structure to achieve the function. Furthermore, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover “a drying or fixation system 141 or any other post-treatment system…. such a drying system may consist of a hot air chamber” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Specification (US 2021/0207318 A1): [0139]; fig 2B). 
As regards to claim 6, the limitation “heating unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “heating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “unit” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has been interpreted to cover “heating component/element 500” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Specification (US 2021/0207318 A1): [0076]; [0147]; fig 5A-5B). 
As regards to claim 6, the limitation “mechanism for adapting the width of the guiding conduit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “for adapting the width of the guiding conduit” without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has been interpreted to cover equivalent structures (no corresponding structure recited in specification) well known to one skilled in the art that achieve the claimed function.
As regards to claim 6, the limitation “vacuum/low-pressure generating system” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “system” coupled with functional language “vacuum/low-pressure generating system” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “system” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has been interpreted to cover equivalent structures (no corresponding structure recited in specification) well known to one skilled in the art that achieve the claimed function.
As regards to claim 9, the limitation “pretreatment unit/system” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit/system” coupled with functional language “pretreatment” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “unit/system” is merely a generic placeholder for the term “means.” 

As regards to claim 11, the limitation “color identification unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “color identification” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “unit” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has been interpreted to cover equivalent structures (no corresponding structure recited in specification) well known to one skilled in the art that achieve the claimed function.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
As regards to claim 6, line 5 recites the limitation “the machine’s”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the machine’s” as “the thread treatment machine’s” as it is referred to in claim 1, lines 2-3. To correct this problem, amend line 4 to recite “the thread treatment machine”.
As regards to claim 6, line 10 recites “optionally” which is an optional limitation, thus not a positive recitation of any claim limitation and leaves the reader in doubt as to whether the technical feature or subject matter to which it refers is actually present. For 
As regards to claim 6, line 10 recites the limitation “the width”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the width” as “a width”. To correct this problem, amend line 6 to recite “a width”.

Double Patenting
9.    A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

10.	 Claims 1-3, 5-12 & 20 are provisionally rejected on the ground of statutory double patenting (under 35 U.S.C. 101) as being anticipated over claims 1-18 of U.S. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717